Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 5/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US application 17/170,001 and US Patent Nos. 10,956,086 and 10,915,271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The information disclosure statement (IDS) submitted on 5/8/2022 was filed after the mailing date of the Non-Final rejection on 12/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or suggest, “the second memory control circuit adapted, in response to the atomic operation request designating the at least one programmable atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, to transfer the atomic operation request designating the at least one programmable atomic operation to the programmable atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, and following receipt of data resulting from the at least one programmable atomic operation, to write the resulting data from the programmable atomic operation in the second memory circuit and reset or clear the set hazard bit,” in the context of the claims.
With respect to claim 21, the prior art does not teach or suggest, “the second memory control circuit adapted, in response to the atomic operation request designating the at least one programmable atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, to transfer the atomic operation request designating the at least one programmable atomic operation to the first memory control circuit when the requested data is not stored in the second memory circuit, to transfer the atomic operation request designating the at least one programmable atomic operation to the programmable atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, and following receipt of data resulting from the at least one programmable atomic operation, to write the resulting data from the programmable atomic operation in the second memory circuit and reset or clear the set hazard bit,” in the context of the claims.
With respect to claim 27, the prior art does not teach or suggest, “the second memory access control circuit adapted, in response to the atomic operation request designating the at least one programmable atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, and to write or store data to the second memory circuit, to transfer the atomic operation request designating the at least one programmable atomic operation to the programmable atomic operations circuitry, to set a hazard bit stored in a the memory hazard register corresponding to the memory address, to write resulting data from the at least one programmable atomic operation to the second memory circuit and, following writing of the resulting data, to reset or clear the set hazard bit,” in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Krofcheck/Primary Examiner, Art Unit 2138